PER CURIAM.
David Earl Daniels was convicted of manslaughter with a firearm. The trial court imposed a three year mandatory minimum sentence under Section 775.082(2), Florida Statutes 1989. Daniels appeals.
Upon review of the record and authorities we affirm Daniel’s conviction. However, we reverse and vacate that portion of the sentence which imposed a three year mandatory minimum sentence. We do this upon authority of Wilson v. State, 542 So.2d 433 (Fla. 4th DCA 1989) because the mentioned statute does not apply to manslaughter. The State concedes that the imposition of the three year mandatory minimum sentence was error.
AFFIRMED IN PART; REVERSED IN PART.
WALDEN, GUNTHER and POLEN, JJ., concur.